Citation Nr: 0721163	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  02-04 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
to include post-traumatic stress disorder (PTSD) secondary to 
a personal assault.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to 
February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefits sought on 
appeal.  

The record raises the issue of entitlement to service 
connection for diabetes mellitus, to include secondary to in-
service exposure to Agent Orange.  This issue, however, is 
not currently developed or certified for appellate review.  
Accordingly, this matter is referred to the RO for 
appropriate consideration.  


FINDINGS OF FACT

1.  A psychiatric disability was not present in-service or 
for many years after service, and there is no competent 
medical evidence of a causal link between a current 
psychiatric disorder and service.

2.  The service medical and personnel records do not 
corroborate the veteran's claimed in-service personal 
assault.

3.  While the veteran served as a combat construction 
specialist, there is no corroborating evidence that he 
engaged in combat. 


CONCLUSIONS OF LAW

1.  A psychiatric disorder was not incurred in or aggravated 
by active service, and a psychosis may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303, 3.307, 
3.309 (2006).

2.  PTSD was not incurred in or aggravated as a result of 
military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5102, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304(f), 3.307, 3.309, 4.125 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA have been met.  There is no 
issue as to providing an appropriate application form or 
completeness of the application.  In April 1999, April 2002, 
and January 2003 correspondence; as well as November 1999 and 
April 2002 statements of the case; VA notified the veteran of 
the evidence needed to substantiate his claim of entitlement 
to service connection.  In addition, VA notified the veteran 
in April 2004 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim.  VA informed the claimant of the need to submit all 
pertinent evidence in his possession, and provided adequate 
notice of how disability ratings and effective dates are 
assigned.  While the appellant may not have received full 
notice prior to the initial decision, after notice was 
provided the claimant was afforded a meaningful opportunity 
to participate in the adjudication of the claim, and the 
claim was readjudicated.  The claimant was provided the 
opportunity to present pertinent evidence and testimony.  In 
sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  



Background

The veteran's DD-214 shows that his primary specialty was a 
heavy vehicle driver.  His personnel records reflect service 
as a combat construction specialist.

The veteran claims that he was sexually assaulted on numerous 
occasions while on active duty.  The veteran specifically 
asserts that in June 1965, while on his first weekend pass, a 
Sergeant picked him up while hitchhiking into town.  The 
veteran and the Sergeant were drinking beer, and thereafter 
the veteran became intoxicated.  Reportedly, while the 
appellant was intoxicated, this Sergeant tried to take the 
veteran's pants off.  The veteran states he did not tell 
anyone about what had happened but instead lived with the 
guilt.  Alternatively, the veteran states that this Sergeant 
performed oral sex on the veteran.

The second incident reportedly occurred when the veteran was 
stationed at Schofield Barracks in Hawaii in July 1965.  At 
that time he purportedly was awakened in the middle of the 
night by someone sucking his penis.  He claims that he was so 
scared that he passed out.  The person who woke him up was a 
Sergeant Norman Bemont whom the veteran reported to on his 
job.  The veteran was reportedly so sacred he tried to avoid 
Sergeant Bemont whenever he could.  The veteran stated that 
Sergeant Bemont told him that he and Sergeants Turner and 
Neff "did this sort of thing all the time."  The veteran 
states that he felt trapped, young and naïve.  He stated that 
when he got his orders for Vietnam the Sergeant told him he 
had a plan to get them out of going to Vietnam which involved 
them engaging in oral sex in order to get a medical 
discharge.  After carrying out the plan, the veteran 
discovered that this was just a scheme.  Sergeant Bemont 
reportedly told him that he wanted him to do those things to 
him so he could not blame anyone but himself.  It appears 
through the veteran's statements that the Sergeant went to 
Vietnam with the veteran where a sexual relationship 
continued.

The veteran indicated he did not seek treatment nor did he 
tell anyone about these reported incidents until 1998.

The veteran's service medical records are negative for 
treatment or a diagnosis of any psychiatric disorder to 
include PTSD.  January 1968 separation history does note a 
complaint of nervous trouble, but examination revealed the 
appellant to be clinically psychiatrically normal.

A letter dated May 1999 from Jean Hofacker, L.I.S.W. of 
Firelands Community Hospital noted a reported history of 
sexual abuse while in the military as the etiology of the 
veteran's depression.  However, this therapist's notes from 
1999 indicate that the veteran was making good steady 
progress on healing techniques from childhood sexual abuse.  
The therapy notes do not reference an in-service sexual 
assault.

A December 2000 statement from T.V.W. indicated he was 
stationed at Schofield Barracks with the veteran after March 
1965 and was aware that Sergeant Bemont was "a little 
queer" (sic).  T.V.W. reported that he took it upon himself 
not to associate with Bemont.  T.V.W. indicated that he has 
since found out that there was intimidation and other means 
used to have sexual contact with the veteran.  

At his December 2000 RO hearing, the veteran testified that 
he was sexually assaulted several times during service.  He 
described various situations where he engaged in sexual 
relations with men to include his sergeant and submitted to 
these relations because of his youth and fear.  The veteran 
admitted that there were no military records to corroborate 
his claims.  He described no behavioral changes after these 
incidents which might be expected from a person who had been 
assaulted.  The veteran testified that he requested an 
assignment to a demolition team during his tour of duty in 
Vietnam in order to avoid the sergeant with whom he had been 
having sexual relations.  The veteran's wife testified that 
she had just recently learned of the sexual assaults from her 
husband.

Medical records dated January 2000 to January 2003 from Dr. 
Marc A. LeDuc show treatment for depression.

In August 2002 the Board asked for additional development in 
the case to include obtaining the veteran's personnel records 
and requesting any further information about the sexual 
assaults to include the veteran's claimed childhood sexual 
assault.

In a January 2003 statement, the veteran indicated he had no 
records of a sexual assault that took place when he was a 
child as he was afraid to report it and he quit going to the 
Scouts instead of reporting it.

In July 2003, the Board remanded the case for further 
development to include obtaining the veteran's personnel 
records and to contact the Joint Service Center for Unit 
Records and Research or JSCURR, formally known as the U.S. 
Armed Services Center for Research of Unit records or 
USASCRUR, to ascertain whether the sergeants the veteran 
mentioned were prosecuted at any time or reprimanded for 
assault.  

Thereafter, the RO indicated that information requested 
concerning whether the individuals who allegedly assaulted 
the veteran were punished could not be found.  In addition, 
the veteran had indicated that he never reported the 
individuals involved in the assaults to any authority.  
Hence, no record of punishment existed for these individuals.  
The RO also indicated that they had no authority to request 
the personnel records for the military personnel of the 65th 
Engineers without an open claim for compensation from such 
personnel.

VA treatment records dated 2000 to 2004 show treatment for 
depression and PTSD.

The veteran's personnel files showed he received a Letter of 
Appreciation in June 1967.  He received non judicial 
punishment for being absent from his place of duty, kitchen 
police, at Fort Hood, in January 1968.  In February 1968, the 
veteran received the Good Conduct medal.  

Personnel records show that the veteran served as a combat 
construction specialist in Vietnam.  While VA medical records 
include a diagnosis of PTSD based on claimed combat service, 
there is no verification that the appellant actually engaged 
the enemy in combat despite having a combat occupational 
specialty.  Further, the veteran has not provided any 
evidence which would allow VA to secure evidence which might 
verify in-service exposure to combat. 

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  Certain chronic disabilities, such as 
psychoses, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309. Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

As to entitlement to service connection for PTSD, the 
governing criteria specifically requires (i) medical evidence 
diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a), (ii) 
medical evidence establishing a link between current symptoms 
and an in-service stressor, and (iii) credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.3.04(f).  The provisions of 38 C.F.R. § 4.125(a) 
in turn require that a diagnosis of a mental disorder conform 
to the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) 
(DSM IV).

If a veteran did not engage in combat with the enemy, or the 
claimed stressor is not related to combat, then his lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(f).

Under 38 C.F.R. § 3.304(f)(3), if a PTSD claim is based on 
in-service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of behavior 
changes that may constitute credible evidence of the stressor 
include, but are not limited to: a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  38 C.F.R. § 
3.304(f)(3).

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996). The Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

Analysis

In this case, the service records do not verify that the 
veteran engaged in combat, and he has not provided any 
information to adjudicators which would allow VA to verify 
such service.  Rather, the veteran contends that he was 
sexually assaulted on multiple occasions while on active duty 
and that he now has PTSD or suffers from a psychiatric 
disorder as a direct result.  Notably, however, there is no 
credible evidence supporting the claimed in-service assaults, 
and his statements and testimony as to being victimized by a 
series of repeated in-service assaults lack credibility.  
Hence, service connection is not warranted.

"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  The term "credible supporting 
evidence" means that "the veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor." Dizoglio v. Brown, 9 Vet. App. 163 
(1996).

Accordingly, the veteran's lay testimony regarding the 
claimed stressors cannot, standing alone, be accepted as 
conclusive evidence as to the actual existence of any of the 
veteran's claimed stressors.  Although VA physicians and a 
private therapist have diagnosed the veteran with PTSD and 
depression, the basis for these diagnoses is not shown to 
rely on an independently verified history of any in-service 
stressor.  In fact, while a private therapist opined that 
depression was etiologically related to in-service sexual 
assaults, therapy notes indicate that the veteran was 
sexually abused as a child and do not reference the alleged 
military service assaults.  The veteran has not identified 
any records which would help independently verify his 
contentions.  The Board may not grant service connection for 
PTSD in cases such as this without independent supporting 
evidence of the occurrence of the claimed stressors, and 
without evidence of a verified stressor being the basis for 
the diagnosis.

The Board acknowledges the statements from the veteran's wife 
and friend, as well as the appellant's own statements that he 
was the victim of a series of sexual assaults while in 
service.  The Board considered these statements in 
determining whether there is "credible supporting evidence" 
of a stressor under 38 C.F.R. § 3.304(f).  In his testimony, 
the veteran stated he was sexually assaulted by various 
superior non commissioned officers including one who appeared 
to have followed the veteran to Vietnam and continued the 
sexual assaults.  The veteran did not report any of the 
incidents to the military police, nor do service medical 
records indicate any treatment for sexual assault.  The 
veteran's personnel records show one incident of non-judicial 
punishment followed by an award of a Good Conduct medal.  
While personnel records show the veteran was a combat 
construction specialist in Vietnam there is no evidence that 
he was involved in actual combat or that the reason for this 
duty was to avoid a sexual predator.  The veteran himself 
testified that he displayed no type of behavioral changes 
after these incidents which might reasonably be expected from 
a person who had undergone a personal assault.  Hence, his 
statements, as well as all other lay statements are not 
corroborated by independently verifiable evidence.  

The veteran's own allegations and written statements that he 
suffers from PTSD or a psychiatric disorder other than PTSD 
due to service do not qualify as competent medical evidence.  
In this case, there is no evidence that the veteran has the 
requisite medical knowledge or background to offer any such 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

In addition, there is no medical evidence of a nexus between 
the veteran's psychiatric disorder, other than PTSD, and his 
period of active duty service.  The medical evidence does not 
establish that the veteran had a psychiatric disorder at any 
time before 1998, approximately 30 years after discharge from 
service.  As such, the Board finds that the preponderance of 
the competent evidence of record is against the claim.  
Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 
1330 (Fed. Cir. 2000) [service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service].

Although Jean Hofacker, L.I.S.W. indicated that the veteran's 
depression was etiologically related to the service assaults, 
this opinion is not shown to have been based on any medical 
reports in the file and it was not noted if this individual 
reviewed the veteran's claims file prior to rendering this 
opinion.  "Evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute 'competent' 
medical evidence," Swann v. Brown, 5 Vet. App. 229, 233 
(1993).  As noted above, the therapy notes from this social 
worker note the veteran's report of sexual abuse as a child, 
but not in-service sexual abuse.  Therefore, this opinion is 
inadequate to establish a connection between the veteran's 
psychiatric disorder, other than PTSD, and service. 

In addition, the Board finds that there is no credible 
corroborating evidence that the veteran was personally 
exposed to a verifiable in-service stressor.  Of course, if 
the veteran is able to provide additional information which 
would allow VA to verify either the claimed in-service 
assaults, or verify combat service in Vietnam, VA would 
consider a new claim based on that new evidence.  At this 
time, however, the preponderance of the evidence is against 
the claim.  Therefore, service connection for a psychiatric 
disorder to include PTSD is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).
 

ORDER

Entitlement to service connection for a psychiatric disorder 
to include PTSD is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


